Citation Nr: 1413520	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  11-28 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for an innocently acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder.



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from February 1999 to January 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 and May 2010 rating decisions issued by the RO.

In May 2013, the Veteran testified from the RO by way of videoconference technology at a hearing with the undersigned Veterans Law Judge; a transcript of that hearing is of record.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal herein decided.

The issue of service connection for PTSD is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The currently demonstrated anxiety disorder, not otherwise specified is shown as likely as not to have had its clinical onset during the Veteran's service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by an anxiety disorder, not otherwise specified is due to disease or injury that was incurred in service. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required at this time.  


Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Additionally, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits. 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir.2007). 

In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009); Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir.2006).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).




Analysis

As an initial matter, the Board finds that the Veteran did not engage in combat with the enemy. Accordingly, the combat provisions of 38 U.S.C.A. § 1154 are not applicable in this case.

The Veteran claims that she has an acquired psychiatric disorder, including PTSD and anxiety disorder due to harassment that she was subjected to during her period of service. 

Specifically, during her May 2013 hearing and in various lay assertions, the Veteran asserts that she was the target of harsh treatment by superiors and degraded in front of subordinates because of an unplanned pregnancy. This treatment caused her stress that, she contends, forced her out of service. 

The Veteran is competent to testify as to her observations regarding the in-service treatment, and this testimony must be weighed against the other evidence of record. See Jandreau v. Nicholson, 492 F.3d at 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d at 1336 (Fed. Cir. 2006). 

A fellow unit member submitted a statement confirming the harassing treatment women in their unit received and that if a woman were viewed as uncooperative in any way she was diagnosed with personality disorder and discharged from service. The Veteran's mother also submitted a lay statement reporting how she was concerned for her daughter's well being during that time and how she contacted the superior officer on her daughter's behalf (without her knowledge). The Board finds the Veteran's assertions and testimony as to the in-service incidents to be credible.

Notwithstanding the particular requirements for establishing entitlement to service connection for PTSD in 38 C.F.R. § 3.304(f) (discussed in further detail in the remand below) that are separate from those for establishing service connection generally, a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of her mental illness. See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009). 

In this case, the record indicates that, approximately 10 years prior to her enlistment, the Veteran underwent counseling for a "possible incident of sexual assault." Counseling revealed there was no assault; however, the Veteran continued in counseling for a period after resolution of that issue which was beneficial for her hyperactivity. 

During service, the Veteran received psychiatric treatment for situational anxiety. An October 1999 service treatment record reflects the Veteran's complaint of moderate to severe depression, off and on, over the past 4 months. She reported that she recently suffered the loss of four friends (one week earlier) who were killed in a motor vehicle accident; that she had separated from her significant other (two weeks earlier); and that her grandfather was terminally ill and wished to see her prior to his death. She reported that she was afraid at that time.

The Veteran reported suffering from anxiety-induced nausea and vomiting, at times up to 15 times per day. She was unable to sleep, was lethargic, had feelings of aloneness and worthlessness, and wished to die. She was afraid about injuring herself and had no desire to injure others. She reported constant crying for the past 1-2 weeks.

The provisional diagnoses were those of situational anxiety, moderate to severe depression and irritable bowel syndrome.

A follow-up record noted the Veteran presented with symptoms of depression. Again, she reported several recent stressors including close friends killed in an automobile accident, terminally ill grandfather and the recent break-up with her boyfriend. It was documented that she had episodes of depression in the past.
She was prescribed Elavil to help her insomnia.

The examiner felt a daily dose of Prozac was indicated and advised that the Veteran should be followed carefully until results from the medication were seen as the Veteran had been emotionally labile.  

A November 1999 record reflected that the Veteran was pregnant. Her physician noted the Veteran's high exposure to chemicals at her job and recommended that she work in the office for the duration of her pregnancy.

A December 1999 service treatment record reflects a diagnosis of borderline personality disorder. It was recommended that the Veteran be administratively separated for unsuitability secondary to her borderline personality disorder. 

The personnel records show that the Veteran was discharged from the Coast Guard by reason of unsuitability due to personality disorder.

An April 2000 private treatment record documented that the Veteran had received psychiatric treatment in March and April.

A May 2010 VA treatment record reflects that the Veteran was seeking diagnostic clarification and information about services for some symptoms (i.e., anxiety, tearfulness) she had experienced related to a difficult discharge from the Coast Guard. She reported that she had been functioning well and that a recent negative experience with a VA staff member exacerbated her feelings of anxiety and vulnerability and brought back memories of her negative experiences associated with her discharge from the Coast Guard.

The Veteran reported that she enlisted because she needed direction. She stated that she did not complete her tour of duty due to being diagnosed with borderline personality disorder. She had not wanted to discharge and did not believe the discharge diagnosis (borderline personality disorder) was correct.

The Veteran stated that, after an unplanned pregnancy, her superior officer began harassing her and treating her poorly. He refused to provide her an office job as requested by her physician and continued to have her complete tasks that were unhealthy for her, including scraping paint, painting on the ship and living on the ship while it was on "dry dock." Additionally, she reported that he speculated about the father of her unborn child and that she overheard him calling her a "whore" to other crew members. She reported that these incidents and her premature discharge from the military, contributed to some depression and anxiety symptoms she experienced in 2000.  

The Veteran reported that she had undergone childhood counseling for a suspected but unconfirmed episode of sexual abuse when she was approximately 9 years old. She also underwent counseling for ADHD. In addition, she also attended counseling for approximately 3 months following her difficult discharge from the Coast Guard. On examination her Axis I diagnosis was that of adjustment disorder with anxiety, acute. 

At a May 2011 VA examination, a VA psychologist diagnosed the Veteran with anxiety disorder, not otherwise specified. The psychologist concluded that the Veteran did appear to have experienced sexual harassment during her time in the military due to her pregnancy; however, she did not meet the criteria for PTSD due to these experiences. Her reported symptom of anxiety appeared to have a mild impact on her functioning and usually only occurred in the context of situations where she felt that she did not have control of the situation. 

Overall, the psychologist concluded that the Veteran reported mild anxiety that started in the military after she experienced sexual harassment during her pregnancy. 

The psychologist found that the symptoms appeared to have a transient effect on her relationship with her husband and during times of stress when she felt she did not have control.

In the July 2011 VA examination report, upon review of the entire claims file, the psychologist opined that the Veteran's current and very mild anxiety symptoms were not caused by or a result of or related to the mental health symptoms and treatment she received while in military service. To that end, the psychologist explained that the Veteran functioned very well for approximately 10 years post-military without any ongoing significant mental health problems or treatment. The psychologist found that the recent symptoms the Veteran described were very different from those she was describing in the military as well. Further, her symptoms were rather minimal and transient.

To the extent that the evidence shows that the Veteran has a personality disorder (it does not clearly), a personality disorder is not a disease or injury within the meaning of applicable legislation (see 38 C.F.R. § 3.303(c)), therefore service connection for personality disorder is not warranted.  

However, on this record, the Board finds the evidence to be in relative equipoise in showing that the current anxiety disorder, not otherwise specified as likely as not had its clinical onset during the Veteran's period of active service.  

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  


ORDER

Service connection for anxiety disorder, not otherwise specified is granted.


REMAND

Regarding the Veteran's claim of service connection for PTSD, the last VA treatment document of record was dated in March 2011 (with VA examination in May 2011 and additional opinion of July 2011). 

During her May 2013 hearing, the Veteran reported continuing to receive treatment provided at VA, specifically the Lynchburg, Virginia Community Based Outpatient Clinic (CBOC).

The records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). VA has a duty to assist claimants to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012). 

This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records. 38 C.F.R. § 3.159(c)(2).  A remand is required to obtain these outstanding VA records.
 
Accordingly, this remaining matter is REMANDED for the following action:

1. The RO should take appropriate action to contact the appropriate VA facility in order obtain and associate with the record copies of any outstanding records of treatment since March 2011, to specifically include records of treatment at the VA Lynchburg, Virginia Community Based Outpatient Clinic. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. The efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. In such case, notice must be provided to the Veteran and her representative. The Veteran should be informed that she can also provide medical evidence or treatment records to support her claim.  

2. After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


